Exhibit 99.1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2013 and 2012 Expressed in Canadian Dollars (Unaudited) GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in thousands of Canadian dollars) June 30, 2013 and December 31, 2012 (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments 13 Trade and other receivables (note 3) Income taxes recoverable Inventories (note 4) Prepaid expenses, deposits and advances Non-current assets: Mineral properties, plant and equipment (note 5) Exploration and evaluation assets (notes 6 and 11(b)) Intangible assets Deferred tax asset $ $ Liabilities and Shareholders’ equity Current liabilities: Trade and other payables $ $ Current tax liability Non-current liabilities: Reclamation and remediation provision Deferred tax liability Shareholders’ equity: Share capital (note 7) Reserves Deficit ) ) $ $ Nature of operations (note 1) Commitments and contingencies (note 11) Subsequent events (note 13) See accompanying notes to the condensed interim consolidated financial statements. Approved by the Board of Directors “Robert A. Archer” “Robert W. Garnett” Robert A. Archer, Director Robert W. Garnett, Director GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (Expressed in thousands of Canadian dollars, except per share data) For the three and six months ended June 30, 2013 and 2012 (Unaudited) Three months ended June 30, Six months ended June 30, Revenue $ Cost of sales Production costs Amortization and depletion Share-based payments 19 27 Gross profit ) ) General and administrative expenses Administrative expenses Amortization and depletion 89 36 69 Share-based payments Exploration and evaluation expenses Income (loss) before the undernoted ) ) Finance and other income (expense) Interest income Finance costs ) (9 ) ) ) Foreign exchange gain (loss) (note 8) ) ) Other income (expense) 95 ) 36 50 ) Income (loss) before income taxes ) ) Income tax Current tax (expense) ) - ) - Deferred tax recovery (expense) Net income (loss) for the period $ ) $ $ ) $ Other comprehensive income (loss), net of tax Foreign currency translation ) 58 Change in fair value of available-for-sale financial assets ) ) ) (7 ) ) 34 70 Total comprehensive income (loss) for the period $ ) $ $ ) $ Earnings per share (note 7(e)) Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to the condensed interim consolidated financial statements. GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in thousands of Canadian dollars) For the three and six months ended June 30, 2013 and 2012 (Unaudited) Share Capital Reserves Number of shares (000’s) Amount Share options and warrants Foreign currency translation Fair value Total Deficit Total shareholders’ equity Balance at January 1, 2012 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) ) - - ) - Share-based payments - Comprehensive income (loss) - - - (7 ) Balance at June 30, 2012 $ $ $ ) $ ) $ $ ) $ Balance at January 1, 2013 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) ) - - ) - Share-based payments - Comprehensive income (loss) - - - ) 70 ) ) Balance at June 30, 2013 $ $ $ ) $ ) $ $ ) $ See accompanying notes to the condensed interim consolidated financial statements. GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of Canadian dollars) For the three and six months ended June 30, 2013 and 2012 (Unaudited) Three months ended Six months ended June 30, June 30, Cash flows from operating activities: Net income (loss) for the period $ ) $ $ ) $ Items not involving cash: Amortization and depletion Unrealized foreign exchange (gain) / loss ) ) Deferred income tax (recovery) expense ) ) Accretion on reclamation and remediation provision 13 7 22 14 Share-based payments Other non-cash items ) (7 ) Interest received Interest paid - - - (3 ) Income taxes paid ) Net cash from operating activities before changes in non-cash working capital ) ) Changes in non-cash working capital: Trade and other receivables ) ) Income taxes recoverable ) ) Inventories ) Prepaid expenses, deposits and advances ) ) Trade and other payables ) Current tax liability ) - - Net cash from operating activities ) ) Cash flows from investing activities: Purchase of intangible assets ) Purchase of mineral properties, plant and equipment ) Proceeds from disposal of mineral properties, plant and equipment - 69 5 86 Proceeds from disposal of short term investments - - Net cash used in investing activities ) ) ) Cash flows from financing activities: Repayment of capital lease obligations - ) - ) Proceeds from exercise of options (note 7(c)) - Net cash from financing activities ) Effect of foreign currency translation on cash ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to the condensed interim consolidated financial statements. GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and six months ended June 30, 2013 and 2012 (Unaudited) 1. Nature of operations Great Panther Silver Limited (the “Company”) was continued under the Business Corporations Act (Yukon) on March 22, 1996 and continued under the Business Corporations Act (British Columbia) on July 9, 2004.On October 2, 2003, the Company changed its name from Great Panther Inc. to Great Panther Resources Limited and the common shares were consolidated whereby ten common shares were exchanged for one new common share.On December 17, 2009, the Company’s shareholders approved changing the Company's name from Great Panther Resources Limited to Great Panther Silver Limited which became effective as of January 1, 2010.No change to the Company's capital structure was involved and the common shares of the Company trade on the Toronto Stock Exchange under the symbol “GPR”.On February 8, 2011, the Company’s shares were listed on the NYSE Amex Stock Exchange in the United States under the trading symbol “GPL”.The NYSE Amex Stock Exchange was renamed to NYSE MKT on May 14, 2012.The address of the Company’s head office is Suite 800 – 333 Seymour Street, Vancouver, British Columbia, Canada, V6B 5A6. The Company’s current activities focus on the mining of precious metals from its operating mines in Mexico, as well as the acquisition, exploration and development of mineral properties within Latin America.The Company wholly owns two producing mines, Topia and Guanajuato.In addition, the Company has published a NI 43-101 compliant resource estimate for its San Ignacio property and the Company is currently evaluating the technical feasibility and commercial viability of extracting the resource.The Company also has two other mineral property interests, Santa Rosa and El Horcon.These properties are in the exploration stage and the Company has not yet determined whether they contain ore reserves which are economically viable. Based on the Company’s current cash flow and future projections, these financial statements have been prepared by management on a going concern basis, which assumes the realization of assets and liquidation of liabilities in the normal course of business.The business of mining and exploring for minerals involves a high degree of risk and there can be no assurance that the current exploration and development programs will result in the discovery and development of economic ore reserves. 2. Basis of presentation These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standards 34, Interim Financial Reporting (“IAS 34”) using accounting policies consistent with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”).The accounting policies and critical estimates applied by the Company in these condensed interim consolidated financial statements are the same as those applied in the Company’s annual financial statements as at and for the year ended December 31, 2012, except as described below in respect of standards adopted as of January 1, 2013.The condensed interim consolidated financial statements do not include all of the information required for full annual financial statements.Certain amounts in the prior period have been reclassified to conform with the presentation in the current period. These condensed interim consolidated financial statements were approved by the Board of Directors on August 6, 2013. Effective January 1, 2013, the Company adopted the following accounting standards issued by the International Accounting Standards Board: · IFRS 10 Consolidated Financial Statements · IFRS 11 Joint Arrangements · IFRS 12 Disclosure of Interests in Other Entities · IFRS 13 Fair Value Measurement · Amendments to IAS 1 Presentation of Financial Statements · Amendments to IAS 34 Interim Financial Reporting · IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine IFRS 10 Consolidated Financial Statements establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities.This standard (i) requires a parent entity (an entity that controls one or more other entities) to present consolidated financial statements; (ii) defines the principle of control, and establishes control as the basis for consolidation; (iii) sets out how to apply the principle of control to identify whether an investor controls an investee and therefore must consolidate the investee; and (iv) sets out the accounting requirements for the preparation of consolidated financial statements.The adoption of IFRS 10 had no effect on previously reported results or on the results for the current period as there was no change to the consolidation status of the Company’s subsidiaries. IFRS 11 Joint Arrangements establishes the core principle that a party to a joint arrangement determines the type of joint arrangement in which it is involved by assessing its rights and obligations and accounts for those rights and obligations in accordance with that type of joint arrangement.The adoption of IFRS 11 had no effect on previously reported results or on the results for the current period. IFRS 12 Disclosure of Interests in Other Entities requires the disclosure of information that enables users of financial statements to evaluate the nature of, and risks associated with, its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows.The adoption of IFRS 12 had no effect on previously reported results or on the results for the current period. 5 GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and six months ended June 30, 2013 and 2012 (Unaudited) 2.Basis of presentation – continued IFRS 13 Fair Value Measurement defines fair value and sets out a single IFRS framework for measuring fair value and requires disclosures about fair value measurements.IFRS 13 applies when another IFRS requires or permits fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except for: share-based payment transactions within the scope of IFRS 2 Share-based Payment; leasing transactions within the scope of IAS 17 Leases; and, measurements that have some similarities to fair value but that are not fair value, such as net realizable value in IAS 2 Inventories or value in use in IAS 36 Impairment of Assets.The adoption of IFRS 13 had no effect on previously reported results or on the results for the current period. The amendments to IAS 1 Presentation of Financial Statements included a requirement to separate items presented in other comprehensive income into two groups based on whether or not they may be recycled to profit or loss in the future.The amendments to IAS 1 had no effect on previously reported results or on the results for the current period. The amendments to IAS 34 Interim Financial Reporting included requirements to disclose total segmented liabilities and to provide certain fair value disclosures.The amendments to IAS 34 had no effect on previously reported results or on the results for the current period, and the Company has incorporated the required disclosures relating to fair values of its financial instruments and segmented information in note 9 and note 12 respectively. IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine clarifies the requirements for accounting for costs of stripping activities in the production phase when two benefits accrue: (1) usable ore that can be used to produce concentrate inventory and (2) improved access to further quantities of material that will be mined in future periods.The adoption of IFRIC 20 had no effect on previously reported results or on the results for the current period as the Company operates underground mines and does not incur stripping costs. 3. Trade and other receivables June 30, December 31, Trade accounts receivable $ $ Value added tax receivable Other Allowance for doubtful amounts ) ) $ $ The Company, through its Mexican subsidiaries, pays value added tax on the purchase and sale of goods and services at a rate of 16%.The net amount paid or payable is recoverable, but such recovery is subject to review and assessment by local tax authorities. 4. Inventories June 30, December 31, Concentrate $ $ Ore stockpile Materials and supplies Silver bullion $ $ The amount of inventory recognized as an expense for the three and six months ended June 30, 2013 and 2012 includes production costs, amortization and depletion and share-based payments directly attributable to the inventory production process. The amount of write-down of silver bullion inventories to fair value included in other income (expense) for the three and six months ended June 30, 2013 was $62 (three months ended June 30, 2012 - $20) and $71(six months ended June 30, 2012 - $2 reversal of previous write-down), respectively. 6 GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and six months ended June 30, 2013 and 2012 (Unaudited) 5.Mineral properties, plant and equipment At June 30, 2013, the Company had mineral properties, plant and equipment assets of $59,315 compared to $55,451 at December 31, 2012.During the three and six months ended June 30, 2013, the Company invested $3,711 (three months ended June 30, 2012 $7,410) and $7,609 (six months ended June 30, 2012 $13,535) respectively, primarily in mine development and purchase of capital assets at its Guanajuato and Topia mines. Guanajuato Mine On October 25, 2005, the Company purchased a 100% ownership interest in a group of producing silver-gold mines in Guanajuato, Mexico which includes two main properties, a plant, workshops and administration facilities, mining infrastructure, equipment, and certain surface rights (real estate). Topia Mine On June 30, 2005, the Company purchased 100% of the ownership rights in and to all the fixed assets, machinery, equipment and Topia mining concessions located in the municipality of Topia in the state of Durango, Mexico. 6.Exploration and evaluation assets At June 30, 2013, the Company had exploration and evaluation assets of $7,894 compared to $7,270 at December 31, 2012.The increase of $620 relates to drilling for the San Ignacio project and effects of foreign exchange.Exploration and evaluation assets are not currently being depleted. San Ignacio Project The San Ignacio property was acquired as part of the Guanajuato Mine acquisition in 2005.Evaluation activities relating to San Ignacio commenced in 2010. Santa Rosa Project During 2011, the Company acquired rights to a silver-gold project, the Santa Rosa Project, in Guanajuato, Mexico, for USD$1,400 (CAD$1,452). El Horcon On September 5, 2012, the Company purchased a 100% interest in the El Horcon Silver-Gold Project, in Jalisco State, Mexico, for total cash consideration of US$1,600 (C$1,579). 7.Share capital (a) Authorized Unlimited number of common shares without par value. Unlimited number of Class A preferred shares without par value, issuable in series. Unlimited number of Class B preferred shares without par value, issuable in series. (b) Issued and fully paid Common shares: 138,173,052 (December 31, 2012 – 137,860,052) (c) Share options The Company is authorized to grant incentive share options (“options”) to officers, directors, employees and consultants as incentive for their services, subject to limits with respect to insiders.Pursuant to the Company’s 2007 Amended and Restated Incentive Share Option Plan (the “2007 Plan”), options are non-transferable, subject to permitted transferees, and the aggregate may not exceed 10% of the outstanding shares at the time of an option grant and the aggregate to any one person may not exceed 5% of the outstanding shares.The exercise price of options is determined by the board of directors but shall not be less than the closing price of the common shares on the Toronto Stock Exchange on the last business day immediately preceding the date of grant.Grant date share price is the closing market price on the day before the options were granted. Options have expiry dates of no later than 5 years after the date of grant and will cease to be exercisable 30 days following the termination of the participant’s employment or engagement. 7 GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and six months ended June 30, 2013 and 2012 (Unaudited) 7.Share capital - continued The continuity of share options for the six months ended June 30, 2013 and 2012 is as follows: Balance Balance Exercise December 31, June 30, Price Expiry date Granted Forfeited Exercised $ 0.45 February 8, 2014 - - $ 0.70 September 3, 2014 - - - $ 0.90 December 2, 2014 - - $ 0.90 July 11, 2015 - - $ 1.15 October 17, 2015 - - - $ 1.90 November 21, 2015 - - $ 1.34 March 14, 2016 - - $ 0.96 May 9, 2016 - - - $ 0.70 June 27, 2016 - - $ 2.40 December 5, 2016 - - $ 2.25 March 15, 2017 - - - $ 1.76 May 17, 2017 - - $ 1.71 August 17, 2017 - - $ 1.78 November 18, 2017 - - Weighted average exercise price Balance Balance Exercise December 31, June 30, Price Expiry date Granted Forfeited Exercised $ 0.45 February 8, 2014 - - - $ 0.70 September 3, 2014 - - $ 0.90 December 2, 2014 - - - $ 0.90 July 11, 2015 - - - $ 1.15 October 17, 2015 - - $ 1.90 November 21, 2015 - - - $ 2.40 December 5, 2016 - $ 2.25 March 15, 2017 - - - $ 1.76 May 17, 2017 - - - Weighted average exercise price The weighted average remaining contractual life of the options outstanding as at June 30, 2013 is 3.05 years (as at June 30, 2012 – 3.67 years). During the three and six months ended June 30, 2013, the Company recorded compensation expense for the fair value of share options of $325 (three months ended June 30, 2012 - $202) and $430 (six months ended June 30, 2012 - $340), respectively, for share options that were granted during the period. The fair value per option granted was determined using the following weighted average assumptions at the time of the grant using the Black Scholes option pricing model as follows: 8 GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and six months ended June 30, 2013 and 2012 (Unaudited) 7.Share capital - continued Three months ended June 30, Six months ended June 30, Risk-free interest rate % Expected life 2.63 years 1.96 years 2.64 years 1.95 years Annualized volatility 71
